Citation Nr: 1411444	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-10 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for skin disorders other than furunculous.

2.  Entitlement to a temporary total rating based on the need for convalescence following surgery.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to March 1994.  His decorations and awards include a Navy Efficiency Battle "E" Award. 

This matter came before the Board of Veterans' Appeals (Board) from December 2005 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2009, a hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In February 2010 and December 2011, the Board remanded for additional development the service connection claim.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a temporary total rating based on the need for convalescence following surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin disorders other than furunculous had their onset in service



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for skin disorders other than furunculous have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his skin disorders other than furunculous also started while on active duty. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As to current disabilities, the record shows the Veteran being diagnosed with skin disorders other than furunculous that include folliculitis and dermatitis diagnosed by the July 2010 VA examiner.  In addition, VA treatment records note a fine scaly rash on the right forearm attributable to contact dermatitis in April 2005, several clusters of red irritated raised areas on the right arm noted in June 2005, and a June 2010 VA treatment record reflects a diagnosis of hydradenitis.  In addition, a June 2011 record notes a biopsy consistent with subacute spongiotic dermatitis and it was noted to appear that he had mostly post-inflammatory hyperpigmentation (PIH) and lichenification with a prurigo nodularis (PN)-like appearance on the right arm.  A few follicular based papules were noted to suggest folliculitis and staph was suspected.  A July 2011 treatment record also notes that the Veteran's skin disorder seemed to be infectious with possible prurigo.

As to the Veteran having skin disorders other than furunculous while on active duty, the Board finds that he is both competent to report that he observed boils, redness/rash, and bumps on his skin as well as a problem with itchiness while on active duty and his accounts of having these skin problems in-service and since this time are credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, the March 2013 VA examiner reported that medical literatures shows that subacute spongiotic dermatitis is hereditary and thereafter opined that it can affect a person on and off for their entire lives.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran had a skin disorders other than furunculous while on active duty is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In light of his diagnoses of skin disorders other than furunculous, the credible history of having problems with observable symptoms of these skin disorders in-since and since service, and the VA medical opinion that the Veteran's other skin disorders are hereditary and can affect a person on and off for their entire lives, the Board finds that service connection for skin disorders other than furunculous is warranted because the disabilities had there onset in service.  38 C.F.R. § 3.303.


ORDER

Service connection for skin disorders other than furunculous is granted.



REMAND

As to the claim for a temporary total rating based on the need for convalescence following surgery, the Board finds that a March 2013 statement from the Veteran constitute a timely notice of disagreement (NOD) as to the February 2013 rating decision that denied this claim.  See 38 C.F.R. § 20.201 (2013); Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. Cir. 2002).  However, no further actions as to this claim were taken by the RO.  Therefore, the Board finds that this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice but instead a remand is required).  

Accordingly, this issue is REMANDED to the RO/AMC for the following action:

As to the claim for a temporary total rating based on the need for convalescence following surgery, the RO/AMC should issue a statement of the case.  If, and only if, the Veteran files a timely substantive appeal as to this issue should it be returned for review by the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


